The opinion of the court was delivered
Per Curiam.
We affirm essentially for the reasons given by the Appellate Division. 102 N. J. Super. 1 (App. Div. 1968). However, without proof that it is generally recognized in the finder’s business or profession that “in contracts of this type, absent specific contractual language to the contrary, there is an implied prerequisite of 'authority to offer’ which must exist between the candidate and the agent-broker” (102 N. J. Super. 9), we are not prepared to agree with that conclusion of the Appellate Division.
Affirmed.
For affirmance — Chief Justice Weinteatjb and Justices Jacobs, Eeancis, Peoctoe, Hall, Schettino and Hake-man — 7.
For reversal — None.